Citation Nr: 1729506	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-22 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right knee disability for the period of October 1, 2006, to May 29, 2009.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1978 to February 1981 and May 1988 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Board hearing in his August 2008 substantive appeal, but failed to appear for the hearing before a Veterans Law Judge (VLJ) scheduled in October 2010.  The Board therefore considers his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This issue was previously before the Board in September 2015, when an increase was granted to a 20 percent rating, but no higher, as well as an award of a separate 10 percent rating for symptomatic removal of semilunar cartilage.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court), which vacated that Board decision and remanded the case for further proceedings.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court issued a decision in March 2017 that vacated the Board's September 2015 decision granting the Veteran an increased rating of 20 percent for his right knee disability, as well as a separate 10 percent rating for symptomatic removal of semilunar cartilage.  The Court, citing DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 37, 43-44 (2011), ruled that the July 2007 VA examination the Board relied upon in part in its decision was inadequate because the examiner failed to express the Veteran's functional loss in terms of the degree of additional range of motion loss.  The Court remanded the case so that VA can provide the Veteran with an examination or opinion that attempts to quantify the effects of pain during flare-ups.

Accordingly, the Board must remand this case to obtain an addendum opinion to the July 2007 VA examination.  The addendum opinion should consider all relevant medical and lay evidence from the period on appeal, including VA and private treatment records, as well as the July 2007 VA examination results.

On remand, any outstanding VA treatment records from the relevant period should be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA should also ask the Veteran if there are any private treatment records relevant to his right knee disability from the time period that are not associated with the file, as the records reflects treatment by Dr. Roche at Holy Cross Medical Group but does not include these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already of record from the West Palm Beach, Fort Myers, and Bay Pines VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran during the period of October 2006 to May 2009, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee disability that is not already of record, including treatment at Holy Cross Medical Group.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Then, forward the claims file to an appropriate VA examiner.  The claims file must be reviewed by the examiner prior to issuing an opinion.

Instruct the examiner to identify whether the Veteran's right knee symptoms during the period October 2006 through May 2009, including pain, instability, and swelling, caused any functional loss, including during flare-ups.  (Functional loss during flare-ups may be determined by reports by the Veteran or by examinations performed during flare-ups during the relevant period.)  The examiner is to attempt to quantify all functional losses, including during flare-ups, during this period in terms of the degree of additional range of motion loss by equating the disability experienced due to such losses to additional loss of range of motion.  If the examiner is unable to estimate in degrees the effects of any functional losses identified, a clear rationale must be given as to why this is so.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his right knee disability for the period October 1, 2006, to May 29, 2009.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


